DISMISS; and Opinion Filed April 10, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01383-CV

 US BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR CREDIT SUISSE FIRST
BOSTON MORTGAGE SECURITIES CORP., HOME EQUITY ASSET TRUST 2004-4,
   HOME EQUITY PASS-THROUGH CERTIFICATES, SERIES 2004-4, Appellant

                                              V.

  DEMETRIA AMARO AND ALL OTHER OCCUPANTS OF 311 NORTH RAVINIA
               DRIVE, DALLAS, TEXAS 75211, Appellees


                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-04360-A

                            MEMORANDUM OPINION
                         Before Justices Bridges, O’Neill, and Brown
                                 Opinion by Justice O’Neill
       This is an appeal from a judgment for possession of property in a forcible detainer suit.

Appellees move to dismiss for mootness. They assert they have vacated the property, and

appellant has confirmed they have. Accordingly, we grant the motion, vacate the trial court’s

judgment, and dismiss the case as moot. See Marshall v. Hous. Auth. of City of San Antonio, 198
S.W.3d 782, 788 (Tex. 2006).


                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O'NEILL
131383F.P05                                        JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

US BANK NATIONAL ASSOCIATION,                      On Appeal from the County Court at Law
AS TRUSTEE FOR CREDIT SUISSE                       No. 1, Dallas County, Texas
FIRST BOSTON MORTGAGE                              Trial Court Cause No. CC-12-04360-A.
SECURITIES CORP., HOME EQUITY                      Opinion delivered by Justice O’Neill.
ASSET TRUST 2004-4, HOME EQUITY                    Justices Bridges and Brown participating.
PASS-THROUGH CERTIFICATES,
SERIES 2004-4, Appellant

No. 05-13-01383-CV         V.

DEMETRIA AMARO AND ALL OTHER
OCCUPANTS OF 311 NORTH RAVINIA
DRIVE, DALLAS, TEXAS 75211,
Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellees Demetria Amaro and all other occupants of 311 North
Ravinia Drive, Dallas, Texas 75211 recover their costs, if any, of this appeal from appellant US
Bank National Association, as Trustee for Credit Suisse First Boston Mortgage Securities Corp.,
Home Equity Asset Trust 2004-4, Home Equity Pass-Through Certificates, Series 2004-4.


Judgment entered this 10th day of April, 2014.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O’NEILL
                                                  JUSTICE